     Case 3:21-cv-00324-BAS-DEB Document 6 Filed 03/31/21 PageID.43 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
      LAWANDA M. CARTER,                          Case No. 21-cv-00324-BAS-DEB
10
                                     Plaintiff,   ORDER:
11
            v.                                    (1) GRANTING PLAINTIFF’S
12                                                    AMENDED APPLICATION TO
      UNITED STATES,                                  PROCEED IN FORMA PAUPERIS
13                                                    (ECF No. 5);
                                   Defendant.
14                                                      AND
15                                                (2) REQUIRING PLAINTIFF TO
                                                      SHOW CAUSE RE: VENUE
16

17         On February 22, 2021, Plaintiff Lawanda M. Carter, proceeding pro se, commenced
18   this action against the United States and requested to proceed in forma pauperis (“IFP”).
19   (ECF No. 1.) The Court denied Plaintiff’s Application to Proceed IFP on the basis that it
20   was incomplete and instructed Plaintiff to refile the application by April 2, 2021. (ECF
21   No. 4.) Plaintiff has now submitted an amended Application. (IFP App., ECF No. 5.)
22   I.    IFP APPLICATION
23         In her amended Application, Plaintiff clarifies that her only source of income is
24   $900.00 monthly from disability payments and that she has $150.00 in cash. (IFP App. ¶¶
25   1, 4, 11.) She is not employed, has no savings, and does not own any assets. (Id. ¶ 1.) Her
26   expenses—including housing, food, laundry, and transportation—total $900.00 per month.
27   (Id. ¶ 8.) She further states that she has spent or will be spending $350 for expenses or
28

                                                  -1-
                                                                                         21cv324
     Case 3:21-cv-00324-BAS-DEB Document 6 Filed 03/31/21 PageID.44 Page 2 of 4



 1   attorney’s fees in conjunction with this lawsuit. (Id. ¶ 10.) Given these circumstances, the
 2   Court finds that requiring Plaintiff to pay the $400.00 court filing fee would impair her
 3   ability to obtain the necessities of life. See Adkins v. E.I. DuPont de Nemours & Co., 335
 4   U.S. 331, 339 (1948).
 5         Accordingly, the Court finds that Plaintiff has now satisfied the requirements for IFP
 6   status under 28 U.S.C. § 1915. However, if it appears at any time in the future that
 7   Plaintiff’s financial picture has improved for any reason, the Court will direct Plaintiff to
 8   pay the filing fee to the Clerk of the Court. This includes any recovery Plaintiff may realize
 9   from this suit or others, and any assistance Plaintiff may receive from family or the
10   government.
11   II.   VENUE
12         Under the Federal Rules of Civil Procedure, a civil case may be brought in
13         (1) a judicial district in which any defendant resides, if all defendants are
14         residents of the State in which the district is located;

15         (2) a judicial district in which a substantial part of the events or omissions
           giving rise to the claim occurred, or a substantial part of property that is the
16         subject of the action is situated; or
17
           (3) if there is no district in which an action may otherwise be brought as
18         provided in this section, any judicial district in which any defendant is subject
           to the court's personal jurisdiction with respect to such action.
19

20   28 U.S.C. § 1391(b). If venue is improper, a district court must dismiss “shall dismiss, or
21   if it be in the interest of justice, transfer such case to any district or division in which it
22   could have been brought.” 28 U.S.C. § 1406(a). Even where venue is proper, a district
23   court still has discretion to transfer the action “[f]or the convenience of the parties and
24   witnesses . . . to any other district or division where it might have been brought . . . .” 28
25   U.S.C. § 1404(a).
26         “The Court may sua sponte raise improper venue so long as the defendant has not
27   filed a responsive pleading and the parties are provided with an opportunity to respond to
28   the issue.” Eliason v. United States Dep’t of Justice, No. CV 20-00257 JAO-WRP, 2020

                                                  -2-
                                                                                               21cv324
     Case 3:21-cv-00324-BAS-DEB Document 6 Filed 03/31/21 PageID.45 Page 3 of 4



 1   WL 3258407, at *1 (D. Haw. June 16, 2020) (citing Costlow v. Weeks, 790 F.2d 1486, 1488
 2   (9th Cir. 1986) (citations omitted)); Zhu v. Whinery, 109 F. App’x 137, 138 (9th Cir. 2004)
 3   (affirming dismissal of case based on improper venue following an order to show cause).
 4   Plaintiffs bear the burden of demonstrating that venue is proper. See Piedmont Label Co.
 5   v. Sun Garden Packing Co., 598 F.2d 491, 496 (9th Cir. 1979).
 6          Based on the Court’s review of the Complaint, it appears venue is improper. The
 7   Complaint does not allege any basis for venue in the Southern District of California. None
 8   of the parties appear to reside in this district. Plaintiff provides an address in Lake Forest
 9   and the underlying claims appear to arise from activity that took place at the Long Beach
10   Veterans Administration. Lake Forest and Long Beach are cities in Orange County and
11   Los Angeles County, respectively, both of which fall within the boundaries of the Central
12   District of California. See Jurisdiction Map for the Central Dist. of Calif.,
13   https://www.cacd.uscourts.gov/jurisdiction (last accessed Feb. 9, 2021) (identifying
14   Orange County as part of the Southern Division of the Central District and Los Angeles
15   County as part of the Western Division). Thus, it is not clear to the Court how the Southern
16   District of California is the proper venue for this action.
17   III.   CONCLUSION AND ORDERS
18          The Court GRANTS Plaintiff’s Amended IFP Application.                               (ECF No. 5.)
19   Accordingly, the Court:
20          (1)     DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF No.
21   1) and forward it to Plaintiff along with blank U.S. Marshal Forms 285 for Defendant
22   United States. In addition, the Clerk will provide Plaintiff with a certified copy of this
23   Order, a certified copy of her Complaint, and the summons so that she may serve these
24   Defendants. 1 Upon receipt of this “IFP Package,” Plaintiff must complete a Form 285 for
25
            1
26             The Court notes that Plaintiff attached a proof of service to her amended IFP Application
     indicating that she served Defendant with the summons and Complaint by certified mail on March 15,
27   2021. However, no summons had issued in her case at that time. Now that the Court is directing the Clerk
     to issue a summons, Plaintiff shall follow the instructions contained herein to facilitate service by the U.S.
28   Marshals.

                                                         -3-
                                                                                                           21cv324
     Case 3:21-cv-00324-BAS-DEB Document 6 Filed 03/31/21 PageID.46 Page 4 of 4



 1   each Defendant as completely and accurately as possible, include an address where
 2   Defendant may be found, and return the Forms to the United States Marshal according to
 3   the instructions the Clerk provides in the letter accompanying the IFP package.
 4         (2)    ORDERS the U.S. Marshal to serve a copy of the Complaint and Summons
 5   upon Defendants as directed by Plaintiff on each USM Form 285 provided to her. All costs
 6   of that service will be advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R.
 7   Civ. P. 4(c)(3);
 8         (3)    ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
 9   serve upon Defendants—or, if appearance has been entered by counsel, upon Defendants’
10   counsel—a copy of every further pleading, motion, or other document submitted for the
11   Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include, with every
12   original document Plaintiff seeks to file with the Clerk of the Court, a certificate stating the
13   manner in which a true and correct copy of that document has been was served on
14   Defendants or their counsel, and the date of that service. See S.D. Cal. Civ. L. R. 5.2. Any
15   document received by the Court which has not been properly filed with the Clerk, or which
16   fails to include a Certificate of Service upon Defendants, may be disregarded.
17                                                 ***
18         Further, Plaintiff is ORDERED TO SHOW CAUSE, by April 29, 2021, why this
19   action should not be dismissed or transferred for improper venue. Plaintiff must file a
20   response to this Order explaining why venue in the Southern District of California is proper.
21   Alternatively, Plaintiff may consent to transfer the case to an appropriate venue. Plaintiff
22   is cautioned that if no response to this Order is filed by the deadline, this case may be
23   dismissed without prejudice.
24         IT IS SO ORDERED.
25

26   DATED: March 31, 2021
27

28

                                                  -4-
                                                                                              21cv324
